                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION


JOSHUA J. AYERS,
                                                                          No. 6:17-cv-00766-JE
               Plaintiff,
                                                                       OPINION AND ORDER
       V.

LANE COUNTY JAIL, LANE COUNTY
SHERIFF, OFFICER GONZALES,
JOHN DOE OFFICERS, JANE DOE
OFFICERS, JANE DOE NURSES,
JOHN DOE DOCTORS,

               Defendants.



MOSMAN,J.,

       On November 29, 2018, Magistrate Judge John Jelderks issued his Findings and

Recommendation (F&R) [67], recommending that Defendant Canizales' Motion for Summary

Judgment [36] should be GRANTED, Plaintiff's claims against Defendant Canizales should be

dismissed, without prejudice, for lack of exhaustion, and Plaintiff's Motion to Deny Dismissal

for Non-Judicial Remedies [40] should be DENIED. No objections were filed.


                                        DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The comi is not bound by the recommendations of the magistrate judge,

1 - OPINION AND ORDER
but retains responsibility for maldng the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

       Upon review, I agree with Judge Jelderks's recommendation and I ADOPT Judge

Jelderks's F&R [67]. I GRANT Defendant Canizales' Motion for Summary Judgment [36],

dismiss all claims against Defendant Canizales without prejudice, and DENY Plaintiffs Motion

to Deny Dismissal for Non-Judicial Remedies [40].



       IT IS SO ORDERED.

       DATED this ___i_ day of January, 2019.




                                                             MICHAEL W. MO~M~
                                                             Chief United States Distri:et Judge




2   OPINION AND ORDER
